While I agree to the disposition of the cam upon the other grounds, I am unable to concur with the majority of the court in holding, that when the defendant takes the stand in his *Page 289 
own behalf he thereby subjects himself to cross-examination to the same extent and in the same manner as any other witness. I readily concede he may be cross-examined as to all matters connected with the offense charged, or as to crimes contemporaneous or connected by system with the one under investigation; but I deny the right of the State to go, under claim of attacking his credibility, into the witness' past life, and bring before the jury charges and convictions having no relation to, nor connection with, the present charge. The distinguishing feature of the common law, from which our Criminal Code is derived, was its great solicitude lest the innocent should suffer. Not only was the specific accusation to be distinctly charged, and the defendant confronted with his accusers, but the testimony was required to be weighed by an unprejudiced and impartial jury, charged to regard him as an innocent man until the crime charged was proven beyond a reasonable doubt. Yet to admit testimony of the character above mentioned is to strip the defendant of the presumption of innocence the law has heretofore thrown about him, and renders his conviction a certainty in cases where doubt might otherwise exist. It is beyond the power of a trial judge to admit such testimony, and then control its effect on the minds of the jury by limiting it simply to impeachment. I have no doubt as to the correctness of the rule which permits a witness testifying for or against another person charged with crime to be examined as to his past life, so far as it may throw light on his present character for truth. The jury should know his surroundings and connections, to properly weigh his testimony. Carroll's case, 32 Tex.Crim. Rep.. There is, however, a manifest difference, as to result, between the ordinary witness and the defendant witness. The ordinary witness has but his credibility at stake. Proof of his past life can alone affect that. But the defendant witness has at stake not only his credibility but his liberty or life, and the testimony, under this rule of the court, may not only break down his credibility but take away his life also. Nor does it follow, if such testimony is not admitted, that the presumption of truthfulness will surround the accused. On the contrary, there is no possibility of the jury forgetting that defendant is profoundly interested in the cause, with every incentive to conceal the truth if it is against himself; and defendant necessarily labors under a disadvantage that can attend no other witness. For these reasons, I do not think the rule in the Carroll case should be extended to defendant's testifying. *Page 290